UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 May 27, 2011 Date of Report (Date of earliest event reported) KURRANT MOBILE CATERING, INC. (Exact name of registrant as specified in its charter) Colorado 000-53011 26-1559350 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 279 Sherbrooke West, Suite 305 Montreal, Quebec, Canada H2X 1Y2 (Address of principal executive offices) (Zip Code) (858) 531-5723 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5. CORPORATE GOVERNANCE AND MANAGEMENT ITEM 5.03 AMENDMENT TO ARTICLES OF INCORPORATION OR BYLAWS; CHANGES IN FISCAL YEAR Effective May 13, 2011, the Board of Directors of Kurrant Mobile Catering, Inc., a Colorado corporation (the “Company”) approved the designation of 1,000,000 shares of Series A preferred stock. The Company filed an amendment to its articles of incorporation designating that authorized 1,000,000 shares of preferredcommon stock as Series A preferred stock. Each share Series A preferred stock is capable of being converted into one share of common stock and has certain preferences with regards to liquidation and dividiends. The Series A preferred stock had voting rights of eighty votes per share of Series A preferred stock. Effective May 26, 2011, the Board of Directors of the Company approved an amendment to the designation of Series A preferred stock previously filed to provide for voting rights of four hundred vote per share of Series A preferred stock. The Amendment will not affect the number of the Company’s issued and outstanding common shares. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01Financial Statements and Exhibits (a) Financial Statements of Business Acquired. Not applicable. (b) Pro forma Financial Information. Not applicable. (c) Shell Company Transaction. Not applicable. (d) Exhibits. 3.1Amendment to Designation of Series A Preferred Stock SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KURRANT MOBILE CATERING, INC. DATE:May 30, 2011 By: /s/Pierre Turgeon Name: Pierre Turgeon Title: President/Chief Executive Officer
